Citation Nr: 1230917	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  06-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for glucose-6-phosphate dehydrogenase (G6PD) deficiency.  

2.  Entitlement to a compensable disability rating for left testicular epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1990 to January 2003.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied service connection for rhinitis and G6PD deficiency.  The Board remanded the current claims for additional development in June 2010.  With respect to the claim decided herein, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In his February 2006 Substantive Appeal, the Veteran indicated that he wanted a hearing before the Board at the RO.  A hearing was scheduled for March 2010, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2011).

The issue of a compensable disability rating for testicular epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDING OF FACT

The Veteran's G6PD deficiency is a congenital defect which pre-existed service and did not result in a superimposed injury or disease in service. 


CONCLUSION OF LAW

G6PD deficiency was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran complete pre-adjudication notice by letter dated in August 2004.  Complete notice was sent in August 2010, and the claim was readjudicated in an August 2011supplemental statements of the case.

With respect to the issue decided herein, VA has afforded the Veteran physical examinations and obtained adequate medical opinions as to the etiology of the claimed disability.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's personal statements.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Veteran was afforded a VA examination in October 2010.  The Board finds that this examination was fully adequate because it was performed by a medical professional and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The examiner reported pertinent findings, offered relevant medical opinions, and provided supporting reasons for the medical opinions. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection is not warranted for a congenital or developmental defect. 38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service. VAOPGCPREC 82-90 (July 18, 1990).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 115; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purpose of determining service connection based on aggravation under section 1153 unless the underlying condition worsened in service.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

Service Connection for G6PD Deficiency

In this case, the Veteran is seeking service connection for G6PD deficiency, which was first noted in December 1990 when the Veteran entered service; accordingly, the presumption of soundness of 38 U.S.C.A. § 1111 does not apply.  The Veteran asserts that service-connection is warranted on the basis that his condition was aggravated in service.  He reports associated symptoms of fatigue, weakness, shortness of breath, and light-headedness, which he contends first manifested in service.  

Service treatment records reflect that G6PD deficiency was diagnosed in December 1990, and was confirmed February 1991 and July 1993.  There is no record indicating that the Veteran ever complained of fatigue or other symptoms he now attributes to G6PD deficiency, and there is no evidence of a diagnosis of or treatment for anemia or any other complication of G6PD deficiency in service.  Service records reflect that the Veteran was in a "mobility status" and subject to deployment to harsh environments, yet he was routinely found to be qualified for worldwide duty until other unrelated disabilities were diagnosed.  

The Veteran was afforded a VA examination in December 2004, during which he reported symptoms of light-headedness, easy fatigability, weakness, and shortness of breath upon walking one city block.  He stated that his symptoms had been ongoing for 12 years and that he included lean meat and caffeine in his diet but did not otherwise receive any treatment.  He described difficulty concentrating and reported that he missed work once per month because of his symptoms.  The examiner diagnosed G6PD deficiency with subjectively reported fatigue but without any objective factors.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in October 2010, in which he reported that his condition had begun in service with symptoms of fatigue.  G6PD was diagnosed with a blood test, and the course of the condition was intermittent with remissions.  The Veteran reported that he took iron supplements when tired and was last treated off and on between 1991 and 1993.  The examiner reviewed the record and noted that there was no anemia present.  Furthermore, the examiner noted that G6PD was a genetic disorder or congenital defect involving the red blood cells.  The examiner indicated that he could not find blood work in the chart that showed the Veteran with anemia and that he had normal iron on his current visit.  His G6PD deficiency was not due to service since it was genetic, but the examiner could not find documentation in his records that would support the conclusion that service permanently aggravated his condition.  He was definitely having medical issues, "but it is not due to his G6PD deficiency."

As noted, service connection is not warranted for a congenital or developmental defect unless there is superimposed pathology due to disease or injury in service.  However, service connection is not precluded for diseases of congenital or familial origin, if they are aggravated in service.  The Board must therefore determine whether the Veteran's congenital disorder is a "disease" or a "defect" as these terms are defined for VA purposes.  In the October 2010 opinion, the VA examiner specifically stated that G6PD deficiency was a congenital defect.  Service connection for this congenital defect is precluded by law, unless there is superimposed disease or injury.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90. 

The Veteran contends that his pre-existing G6PD deficiency was aggravated during service.  As noted above, G6PD deficiency was diagnosed upon entry into service and did not undergo any increase in severity in service.  38 U.S.C.A. § 1111.  Furthermore, in this case, the evidence establishes that the pre-existing condition did not constitute an "injury" or a "disease" for VA purposes, so the Veteran is not entitled to service connection on the basis of aggravation under 38 U.S.C.A. § 1111.  Therefore, the Veteran may only be entitled to service connection for the congenital defect if there was a superimposed disease or injury in service.  VAOPGCPREC 82-90.  The competent evidence establishes that this is not the case, as the Veteran did not experience any related symptoms in service, and the VA medical examiner found no evidence of a superimposed disease or injury at any time during service or beyond.

Thus, the preponderance of the evidence establishes that there was a congenital defect and no superimposed disease or injury in service.  Since service connection for a congenital defect is allowable under the law only to the extent of disability due to superimposed disease or injury, the claim for service connection for congenital G6PD deficiency is denied.  38 U.S.C.A. § 7105(b).


ORDER

Service connection for congenital G6PD deficiency is denied. 


REMAND

The Veteran is seeking a compensable disability rating for service-connected left testicular epididymitis.  Service connection was granted effective January 2003, and a noncompensable rating has been in effect since then.  The Veteran, through his representative in a July 2012 brief, contends that his condition has worsened since his last VA examination, which was conducted in July 2003.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, another examination is warranted in this case. 

Accordingly, the claim is remanded for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left testicular epididymitis.  The claims file must be available to the examiner for review.  The examiner should conduct a thorough examination, including any indicated tests.  The report should set forth all objective findings regarding the Veteran's left testicular epididymitis, particularly the current severity of symptoms involving voiding and urinary function.

The examiner is requested to provide a rationale for any opinion expressed. 

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


